              Case 3:18-cv-00535-JSC Document 91 Filed 12/04/18 Page 1 of 11



 1   Jennifer A. Reisch (CA Bar No. 223671)
     Equal Rights Advocates
 2   1170 Market Street, Suite 700
     San Francisco, CA 94102
 3
     Ph: (415) 621-0672
 4   Fax: (415) 621-6744
     Email: jreisch@equalrights.org
 5
     Javier M. Guzman*
 6   Robin F. Thurston*
     Karianne Jones*
 7
     Democracy Forward Foundation
 8   1333 H St. NW
     Washington, DC 20005
 9   Ph: (202) 448-9090
     Fax: (202) 701-1775
10   Emails: jguzman@democracyforward.org, rthurston@democracyforward.org,
11   kjones@democracyforward.org

12   Leecia Welch (CA Bar No. 208741)
     Alice Y. Abrokwa*
13   National Center for Youth Law
     405 14th Street, 15th Floor
14   Oakland, CA 94612, and
15   1313 L Street, NW, Suite 130
     Washington, DC 20005
16   Ph: (510) 835-8098
     Fax: (510) 835-8099
17   Emails: lwelch@youthlaw.org, aabrokwa@youthlaw.org
18   Emily Martin*
19   Neena Chaudhry*
     Sunu Chandy*
20   National Women’s Law Center
     11 Dupont Circle, NW, Suite 800
21   Washington, DC 20036
     Ph: (202) 588-5180
22
     Fax: (202) 588-5185
23   Emails: emartin@nwlc.org, nchaudhry@nwlc.org, schandy@nwlc.org

24   *admitted pro hac vice

25   Counsel for Plaintiffs
26

27

28
     Plaintiffs’ Opposition to Motion to Intervene; Case No.: 3:18-cv-00535-JSC   Page: 1
              Case 3:18-cv-00535-JSC Document 91 Filed 12/04/18 Page 2 of 11



 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2                                 SAN FRANCISCO DIVISION
 3
     SURVJUSTICE, INC., et al.,                    )
 4
                                                   )     Case Number: 3:18-cv-00535-JSC
 5          Plaintiffs,                            )
                                                   )     PLAINTIFFS’ OPPOSITION TO MOTION
 6   v.                                            )     FOR LEAVE TO INTERVENE AS
                                                   )     PLAINTIFFS
 7   ELISABETH D. DEVOS, in her official           )
     capacity as Secretary of Education, et al.,   )     HEARING NOTICED: FEBRUARY 14,
 8
                                                   )     2019, at 9:00 a.m.
 9          Defendants.                            )
                                                   )     DEMAND FOR JURY TRIAL
10                                                 )
11          Plaintiffs, SurvJustice, Inc., Equal Rights Advocates, and Victim Rights Law Center,
12   hereby oppose the Motion for Leave to Intervene as Plaintiffs and Proposed Complaint in
13   Intervention, Dkt. No. 89 (“Intervention Motion”), submitted by Women’s and Children’s
14   Advocacy Project, Equal Means Equal, National Coalition Against Violent Athletes, Allies
15   Reaching for Equality, Women Matter, We Are Woman, and SAFE Campuses, LLC
16   (collectively “Applicants”).
17          Plaintiffs and Applicants share the same ultimate objective: to vacate as unlawful the
18   U.S. Department of Education policy documents issued by Defendants in 2017 regarding the
19   obligations of schools that receive federal funds under Title IX of the Education Amendments
20   Act of 1972 (“Title IX”) to prevent and redress sexual harassment, including sexual violence (the
21   “2017 Title IX Policy”). Applicants, though, would pursue different legal claims to accomplish
22   that objective. But that difference of opinion is not a ground for intervention. Permitting
23   Applicants to intervene at this time—nearly a year after the Complaint was filed, after one
24   decision by the Court narrowing Plaintiffs’ claims, and after briefing on a second motion to
25   dismiss by Defendants will be completed—would prejudice Plaintiffs because it would introduce
26   new parties and new claims (some of which the Court has already opined on) and thus delay
27   resolution of the case on the merits. Instead of intervention, Applicants’ recourse if they wish to
28
     Plaintiffs’ Opposition to Motion to Intervene; Case No.: 3:18-cv-00535-JSC           Page: 2
                 Case 3:18-cv-00535-JSC Document 91 Filed 12/04/18 Page 3 of 11



 1   litigate particular claims is to file their own lawsuit, something they are free to do regardless of

 2   this litigation. Indeed, two Applicants (represented by the same counsel) are simultaneously

 3   pursuing such litigation in the District of Massachusetts. Applicants’ motion should be denied.

 4         I.      Background.

 5              Plaintiffs filed this lawsuit on January 25, 2018. Through this litigation, Plaintiffs allege

 6   that the 2017 Title IX Policy issued by Defendants on September 22, 2017 is unlawful and

 7   should be vacated.1 Plaintiffs originally asserted three claims as the basis for such relief: (1) a

 8   violation of the Administrative Procedure Act, (2) an ultra vires action, and (3) a violation of the

 9   Equal Protection Guarantee of the Fifth Amendment.

10              Defendants moved to dismiss the First Amended Complaint on May 2, 2018, under both

11   Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). See Defs.’ Mot. to Dismiss, Dkt. No.

12   40. After oral argument and supplemental briefing regarding whether the challenged policy was

13   final agency action, the Court issued a decision in which it determined that Plaintiffs had

14   adequately alleged Article III standing, dismissed with prejudice Plaintiffs’ APA claim for lack

15   of final agency action, and dismissed with leave to amend Plaintiffs’ remaining claims. See

16   Order, Dkt. No. 81 (regarding Defendants’ Motion to Dismiss).

17              Plaintiffs filed a Second Amended Complaint on October 31, 2018. See Dkt. No. 86.

18   Defendants’ anticipated Motion to Dismiss is due December 14, 2018. See Dkt. No. 88.

19   Briefing on that motion is scheduled to conclude by February 1, 2018, and a hearing is scheduled

20   for February 14, 2018. Id.

21              Applicants’ involvement in this matter began in June 2018 when many of them filed a

22   motion to file an amicus curiae brief. See Dkt. No. 46. Neither Plaintiffs nor Defendants

23   opposed this motion and the Court granted it on June 29, 2018. See Order, Dkt. No. 57.

24

25
     1
      See U.S. Dep’t of Educ., Ltr. from Ass’t Sec’y Candice Jackson (Sept. 22, 2017),
26   https://www2.ed.gov/about/offices/list/ocr/letters/colleague-title-ix-201709.pdf (“2017 Dear
     Colleague Letter”); U.S. Dep’t of Educ., Q&A on Campus Sexual Misconduct (Sept. 22, 2017),
27   https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf (“2017 Q&A”)
28   (collectively, “2017 Title IX Policy”).
     Plaintiffs’ Opposition to Motion to Intervene; Case No.: 3:18-cv-00535-JSC          Page: 3
                 Case 3:18-cv-00535-JSC Document 91 Filed 12/04/18 Page 4 of 11



 1   Applicants previously filed a motion to intervene on August 31, 2018, which Plaintiffs and

 2   Defendants both opposed. See Dkt. Nos. 71, 74, 75. Applicants withdrew that motion after the

 3   Court’s decision on Defendants’ first motion to dismiss. See Dkt. No. 85.

 4              One of the Applicants, Equal Means Equal, filed a separate lawsuit against two of the

 5   three defendants named in this case in the District of Massachusetts on October 19, 2017,

 6   challenging the 2017 Title IX Policy under different theories of illegality than are being pursued

 7   by Plaintiffs in the present matter. See Equal Means Equal v. Dep’t of Educ., No. 17-cv-12043-

 8   MLW (D. Mass). Another of the Applicants, the National Coalition Against Violent Athletes,

 9   has joined that litigation as a plaintiff. See id., Order, Dkt. No. 23. The parties in that matter

10   currently are briefing the government’s motion to dismiss. See id., e.g. Dkt. Nos. 27, 37.

11              Applicants now seek to intervene2 in this matter to advance the same theories regarding

12   the illegality of the 2017 Title IX Policy that the Equal Means Equal plaintiffs are pursuing in the
13   Massachusetts case. Both Applicants and Plaintiffs seek the same relief — vacatur of the policy.
14        II.      Legal Standard
15              Federal Rule of Civil Procedure 24 governs motions for intervention: “An applicant for
16   intervention as of right under Rule 24(a)(2) must establish four elements: (1) that the prospective
17   intervenor’s motion is timely; (2) that the would-be intervenor has a significantly protectable
18   interest relating to the subject of the action; (3) that the intervenor is so situated that the
19   disposition of the action may as a practical matter impair or impede the intervenor’s ability to
20   protect that interest; and (4) that such interest is inadequately represented by the parties to the

21   action.” Smith v. L.A. Unified Sch. Dist., 830 F.3d 843, 853 (9th Cir. 2016) (alterations adopted)

22   (citation omitted). The applicant bears the burden of establishing these elements. Id.

23              “[A] court may grant permissive intervention [under Rule 24(b)] where the applicant for

24   intervention shows (1) independent grounds for jurisdiction; (2) the motion is timely; and (3) the

25   applicant’s claim or defense, and the main action, have a question of law or a question of fact in

26

27   2
      Applicants did not seek Plaintiffs’ consent on their motion to intervene, nor on any of their
28   prior motions.
     Plaintiffs’ Opposition to Motion to Intervene; Case No.: 3:18-cv-00535-JSC          Page: 4
                Case 3:18-cv-00535-JSC Document 91 Filed 12/04/18 Page 5 of 11



 1   common.” League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1308 (9th Cir. 1997)

 2   (citation omitted). “As with motions for intervention as of right, a finding of untimeliness

 3   defeats a motion for permissive intervention.” Id. (citation omitted).

 4       III.    Argument

 5          Applicants have not met the standard for intervention, either as of right or permissively.

 6   First, the Motion is not timely.3 Applicants have been aware of this action and the legal theories

 7   advanced by Plaintiffs since this matter was filed nearly a year ago. Permitting intervention

 8   now, when the case may soon proceed past threshold pleading issues to the merits, would likely

 9   cause delay and thereby prejudice Plaintiffs’ ability to obtain prompt relief. Second, disposition

10   of this matter will not impair Applicants’ interests, in part because they are (or could easily be)

11   already advancing those interests in an alternate forum. Finally, Applicants’ interests are

12   adequately represented because Plaintiffs share the same ultimate interest—vacating the 2017

13   Title IX Policy.

14               A. Applicants do not meet the standard for intervention as of right.

15                  1. Intervention is untimely.
16          The motion should be denied because Applicants have been aware of Plaintiffs’ legal
17   theories since Plaintiffs filed this matter last January. Permitting intervention now to add
18   additional legal theories and claims, after one round of briefing on a motion to dismiss narrowed
19   the issues before the Court and another round of briefing will begin shortly, would unnecessarily
20   delay the case and prejudice the existing parties.
21          “Timeliness is determined by the totality of the circumstances facing would-be
22   intervenors, with a focus on three primary factors: (1) the stage of the proceeding at which an
23   applicant seeks to intervene; (2) the prejudice to other parties; and (3) the reason for and length
24   of the delay.” L.A. Unified Sch. Dist., 830 F.3d at 854 (citation omitted). “In analyzing these
25   factors, however, courts should bear in mind that the crucial date for assessing the timeliness of a
26

27   3
       Plaintiffs do not dispute the second element of intervention as of right — that Applicants have a
28   significant protectable interest relating to the subject of this action.
     Plaintiffs’ Opposition to Motion to Intervene; Case No.: 3:18-cv-00535-JSC          Page: 5
              Case 3:18-cv-00535-JSC Document 91 Filed 12/04/18 Page 6 of 11



 1   motion to intervene is when proposed intervenors should have been aware that their interests

 2   would not be adequately protected by the existing parties.” Id. (citation omitted).

 3          Applicants have waited too long to claim a right to intervene now. Applicants’ counsel

 4   (who was at all relevant times also counsel in the Massachusetts case for the lead Applicant in

 5   this case) has been aware of Plaintiffs’ legal theories since Plaintiffs filed their complaint. On

 6   January 28, 2018, days after the case was initiated, she tweeted disagreement with the arguments

 7   made in the complaint, which disagreement is reflected in the legal arguments Applicants now

 8   seek to inject into this litigation.4 Applicant Equal Means Equal retweeted this assertion by

 9   Applicants’ counsel on the same day.5 In addition, Applicants provide no justification for their

10   delay in filing the motion to intervene. The lengthy delay—whether measured from the date of

11   their first motion to intervene (more than eight months after Plaintiffs filed suit) or the current

12   motion (nearly one year after Plaintiffs filed suit)—requires denial of their motion. League of

13   United Latin Am. Citizens, 131 F.3d at 1304 (“any substantial lapse of time weighs heavily

14   against intervention.” (citation omitted)).

15            Further, Applicants as a group have been aware of Plaintiffs’ legal theories at least since

16   they filed their motion to participate as amicus curiae in June. See Dkt. No. 46. Applicants’

17   attempt to justify the decision to seek to participate as an amicus rather than as an intervenor—

18   that they hoped Plaintiffs would amend their complaint to pursue the legal arguments advanced

19   in the amicus brief—is unpersuasive. See Intervention Motion at 3-4. Plaintiffs have taken no

20   action that would suggest they would do so, nor did the Court’s order on the motion to dismiss

21   contemplate such a broadening of the litigation, as the order permitted amendment as to only two

22   of Plaintiffs’ claims. See Order, Dkt. No. 81 at 21.

23          Rather than wait and see whether Plaintiffs would adopt their reasoning, Applicants had a

24   “duty to act as soon as [they] ‘[knew] or ha[d] reason to know that [their] interests might be

25

26   4
       Wendy Murphy (@WMurphyLaw), Twitter,
     https://twitter.com/WMurphyLaw/status/957714797981765632 (Jan. 28, 2017).
27   5
       Equal Means Equal (@EqualMeansEqual), Twitter,
28   https://twitter.com/EqualMeansEqual/status/957715729142419456 (Jan. 28, 2017).
     Plaintiffs’ Opposition to Motion to Intervene; Case No.: 3:18-cv-00535-JSC   Page: 6
              Case 3:18-cv-00535-JSC Document 91 Filed 12/04/18 Page 7 of 11



 1   adversely affected by the outcome of the litigation.’” GemCap Lending I, LLC v. Taylor, 677 F.

 2   App’x 351, 352 (9th Cir. 2017) (citing United States v. Oregon, 913 F.2d 576, 589 (9th Cir.

 3   1990)) (“A party seeking to intervene must act as soon as he knows or has reason to know that

 4   his interests might be adversely affected by the outcome of the litigation.”). As explained below,

 5   see infra Sections III.A.2, 3, this matter will not negatively affect Applicants’ interests; however,

 6   knowing that the lawsuit potentially affected their interests, Applicants were not “permitted to

 7   wait on the sidelines hoping that another party or the court would step up to the plate for [them].”

 8   GemCap Lending I, LLC, 677 F. App’x at 352 (citing Oregon, 913 F.2d at 589); Charles A.

 9   Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure § 1916, 539-40 (3d

10   ed. 2007) (“When the applicant appears to have been aware of the litigation but has delayed

11   unduly seeking to intervene, courts generally have been reluctant to allow intervention.”).

12          Having delayed significantly, Applicants now seek to assert four claims under the APA—

13   notwithstanding the Court’s ruling, which currently governs this case, that the 2017 Title IX

14   Policy is not a final agency action—and to inject several entirely new legal theories into the

15   litigation, including claims based on different interpretations of Title IX, the Campus SaVE Act,

16   the Tenth Amendment, and the Spending Clause. See generally Intervention Motion. This

17   would prejudice Plaintiffs. As it has done in the District of Massachusetts action, the

18   government is likely to move to dismiss these claims pursuant to Rule 12, requiring a third round

19   of briefing on threshold issues.6 Unless the Court were to bifurcate the litigation—permitting

20   Plaintiffs’ claims to proceed to the merits while the expected motion to dismiss Applicants’

21   claims is briefed—the timeframe for reaching resolution of this litigation would likely be

22   significantly delayed if intervention were granted. This would in turn delay Plaintiffs’ hoped for

23   vacatur of the 2017 Title IX Policy and accompanying relief from its ongoing harm to students

24   and Plaintiffs. See Smith v. Marsh, 194 F.3d 1045, 1051 (9th Cir. 1999) (where applicants for

25   intervention sought to “inject new issues and matters” beyond the scope of existing claims and

26
     6
      A third round of briefing would likely be required because briefing on Defendants’ planned
27   motion to dismiss the Second Amended Complaint is scheduled to be completed before
28   Applicants’ motion is resolved.
     Plaintiffs’ Opposition to Motion to Intervene; Case No.: 3:18-cv-00535-JSC       Page: 7
              Case 3:18-cv-00535-JSC Document 91 Filed 12/04/18 Page 8 of 11



 1   defenses, “thus expanding the scope of litigation and causing delay,” the district court’s

 2   conclusion that intervention would prejudice the existing parties was “a sound one”).

 3                   2. Disposition of this litigation will not impair Applicants’ abilities to
                        protect their interests.
 4
             Disposition of the litigation will not impair Applicants’ interest in vacating the 2017 Title
 5
     IX Policy. Whether resolution of an action will “impair or impede [a proposed intervenor’s]
 6
     ability to safeguard their protectable interest is considered as a practical matter.” L.A. Unified
 7
     Sch. Dist., 830 F.3d at 862. However, intervention is typically improper where intervenors have
 8
     an “alternative forum where they can mount a robust defense.” Cali. ex rel. Lockyer v. United
 9
     States, 450 F.3d 436, 442 (9th Cir. 2006); see also Nooksack Indian Tribe v. Zinke, 321 F.R.D.
10
     377, 381 (W.D. Wash. 2017).
11
             Should Plaintiffs succeed in this litigation, the 2017 Title IX Policy will be vacated, to
12
     the benefit of both Plaintiffs and Applicants. While Applicants repeatedly argue that Plaintiffs
13
     do not seek “fully equal treatment,” e.g. Intervention Motion at 3, the actual relief sought by
14
     both the Applicants and Plaintiffs is vacatur of the 2017 Title IX Policy. See id. at 21. Although
15
     Applicants advance alternate theories, the scope of the litigation, even under Applicants’ view, is
16
     limited to a challenge to the 2017 Title IX Policy. United States v. City of L.A., 288 F.3d 391,
17
     402–03 (9th Cir. 2002) (where applicant shares “same objective” with existing party but differs
18
     in strategy, intervention as a matter of right is not justified). Even if Plaintiffs prevail in this
19
     Court on a ground disfavored by Applicants, Applicants may raise all of their claims of illegality
20
     in an alternative forum and, if successful, seek their own injunctive and declaratory relief tailored
21
     to their preferences.
22
             Likewise, if Plaintiffs do not succeed, Applicants will still have the opportunity to assert
23
     their alternate theories regarding the Policy’s illegality in the existing litigation two of them
24
     currently are pursuing in the District of Massachusetts. The District of Massachusetts litigation is
25
     well underway, meaning that Applicants will likely have their alternate theories adjudicated in
26
     that forum sooner than they would before this Court. Further, this matter is not a class action.
27
     No decision by this Court would be binding on Applicants in that, or any other, forum. Where
28
     Plaintiffs’ Opposition to Motion to Intervene; Case No.: 3:18-cv-00535-JSC         Page: 8
              Case 3:18-cv-00535-JSC Document 91 Filed 12/04/18 Page 9 of 11



 1   an applicant for intervention may protect its interests in an alternate forum, courts typically

 2   determine that intervention is not required. Lockyer, 450 F.3d at 442; United States v. Alisal

 3   Water Corp., 370 F.3d 915 (9th Cir. 2004) (separate district court process for approving claims

 4   against debtor was sufficient to protect proposed intervenor/creditor interest); City of L.A., 288

 5   F.3d 391 (possibility of individual suits against police officers was sufficient to protect interests

 6   of community groups seeking to protect members from unconstitutional police practices); Shea

 7   v. Angulo, 19 F.3d 343, 347 (7th Cir. 1994) (concluding that no impairment was shown where

 8   proposed intervenor could bring suit to recover his interest); Greene v. United States, 996 F.2d

 9   973, 977–78 (9th Cir. 1993); Commodity Futures Trading Comm’n (“CFTC”) v. Heritage

10   Capital Advisory Servs., 736 F.2d 384, 387 (no impairment where claim could be brought “in a

11   forum other than the main CFTC enforcement action.”); Zicherman v. Korean Airlines Inc., 146

12   F.R.D. 61, 63 (S.D.N.Y. 1992) (intervention as of right denied where applicant could have

13   asserted claims in applicants’ own existing litigation). The Court should reach the same

14   conclusion here.

15                  3. Applicants’ interests are adequately represented in this action.

16          As set forth above, both Plaintiffs and Applicants seek to have the 2017 Title IX Policy
17   vacated. This shared ultimate objective weighs against granting intervention as of right, because
18   it makes it apparent that Applicants’ interests are adequately represented in this action. Under
19   well-settled precedent in this circuit, “[w]hen an applicant for intervention and an existing party
20   have the same ultimate objective, a presumption of adequacy of representation arises.” Prete v.
21   Bradbury, 438 F.3d 949, 956 (9th Cir. 2006) (citation omitted). Mere differences in strategy or a
22   rooting interest in having a particular legal theory vindicated do not change this presumption. See
23   Nw. Forest Res. Council v. Glickman, 82 F.3d 825, 838 (9th Cir. 1996), as amended on denial of
24   reh’g (May 30, 1996).
25          Applicants do not explain what ultimate objective they seek that is not shared by
26   Plaintiffs, but instead focus on the difference in each group’s respective legal theories as to why
27   the 2017 Title IX Policy is unlawful. While Applicants may prefer to advance different or
28
     Plaintiffs’ Opposition to Motion to Intervene; Case No.: 3:18-cv-00535-JSC             Page: 9
              Case 3:18-cv-00535-JSC Document 91 Filed 12/04/18 Page 10 of 11



 1   additional legal theories, the actual relief they seek—indeed the scope of the case—is vacatur of

 2   the 2017 Title IX Policy. Applicants have made no showing that Plaintiffs will not zealously

 3   pursue this objective. The Motion therefore should be denied because Applicants will not be

 4   injured by pursuing their own case, but Plaintiffs will be prejudiced by delay in their current

 5   litigation if the motion is granted.

 6               B. Applicants also should not be granted permissive intervention.

 7           “[A] court may grant permissive intervention [under Rule 24(b)] where the applicant for
 8   intervention shows (1) independent grounds for jurisdiction; (2) the motion is timely; and (3) the
 9   applicant’s claim or defense, and the main action, have a question of law or a question of fact in
10   common.” League of United Latin Am. Citizens, 131 F.3d at 1308 (citation omitted). “As with
11   motions for intervention as of right, a finding of untimeliness defeats a motion for permissive
12   intervention.” Id. (citation omitted). Indeed, the untimeliness of Applicants’ motion weighs
13   even more heavily against granting their motion for permissive intervention. The Ninth Circuit
14   has said, “[i]n the context of permissive intervention, however, we analyze the timeliness
15   element more strictly than we do with intervention as of right.” Id. As explained above,
16   Applicants’ Motion is untimely, and therefore should be denied.7
17       IV. Conclusion
18           Plaintiffs respectfully request that the Motion for Leave to Intervene be denied.
19

20

21

22

23

24

25

26

27   7
       Plaintiffs take no position on whether Applicants meet the other elements of permissive
28   intervention.
     Plaintiffs’ Opposition to Motion to Intervene; Case No.: 3:18-cv-00535-JSC        Page: 10
             Case 3:18-cv-00535-JSC Document 91 Filed 12/04/18 Page 11 of 11



 1   Respectfully submitted,                                          Date: December 4, 2018

 2
     /s/ Robin F. Thurston
 3   Alice Y. Abrokwa*
     Leecia Welch (CA Bar No. 208741)
 4
     National Center for Youth Law
 5   405 14th Street, 15th Floor
     Oakland, CA 94612, and
 6   1313 L Street, NW, Suite 130
     Washington, DC 20005
 7   Ph: (510) 835-8098
     Fax: (510) 835-8099
 8
     Emails: lwelch@youthlaw.org, aabrokwa@youthlaw.org
 9
     Jennifer A. Reisch (CA Bar No. 223671)
10   Equal Rights Advocates
     1170 Market Street, Suite 700
11   San Francisco, CA 94102
12   Ph: (415) 621-0672
     Fax: (415) 621-6744
13   Email: jreisch@equalrights.org

14   Javier M. Guzman*
     Robin F. Thurston*
15   Karianne Jones*
16   Democracy Forward Foundation
     1333 H St. NW
17   Washington, DC 20005
     Ph: (202) 448-9090
18   Fax: (202) 701-1775
     Emails: jguzman@democracyforward.org, rthurston@democracyforward.org,
19   kjones@democracyforward.org
20
     Emily Martin*
21   Neena Chaudhry*
     Sunu Chandy*
22   National Women’s Law Center
     11 Dupont Circle, NW, Suite 800
23
     Washington, DC 20036
24   Ph: (202) 588-5180
     Fax: (202) 588-5185
25   Emails: emartin@nwlc.org, nchaudhry@nwlc.org, schandy@nwlc.org

26   *admitted pro hac vice
     Counsel for Plaintiffs
27

28
     Plaintiffs’ Opposition to Motion to Intervene; Case No.: 3:18-cv-00535-JSC   Page: 11
